In a proceeding to vacate a subpoena {ad testificandum), the petitioner appeals from an order of the Supreme Court, Nassau County, dated December 11, 1963, which denied his application. Order affirmed, without costs. The examination of the petitioner shall proceed on 10 days’ written notice or on such date and at such place as the parties may mutually fix by written stipulation. The power of the Commissioner of Accounts of the County of Nassau to issue subpoenas is not limited to the issuance of subpoenas duces tecum (Matter of Lipson v. Martling, 20 A D 2d 714; of. CPLR 2302, 2308). Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ. concur.